Exhibit 10.1

Execution Copy

 

 

 

COLLATERAL AGREEMENT

dated as of March 31, 2016

made by

REX ENERGY CORPORATION

and

EACH OF THE OTHER GRANTORS (AS DEFINED HEREIN)

in favor of

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

ARTICLE I    DEFINITIONS    Section 1.01  

Definitions

     2    Section 1.02  

Other Definitional Provisions

     6    Section 1.03  

Rules of Interpretation

     6    ARTICLE II    ARTICLE III    GRANT OF SECURITY INTEREST    Section
3.01  

Grant of Security Interest

     6    Section 3.02  

Transfer of Pledged Securities

     8    ARTICLE IV    REPRESENTATIONS AND WARRANTIES    Section 4.01  

[Reserved.]

     8    Section 4.02  

Title; No Other Liens

     8    Section 4.03  

Perfected Second Priority Liens

     9    Section 4.04  

Grantor Information

     9    Section 4.05  

Inventory and Equipment

     9    Section 4.06  

Farm Products

     9    Section 4.07  

Investment Property

     9    Section 4.08  

Receivables

     10    Section 4.09  

Intellectual Property

     10    Section 4.10  

Commercial Tort Claims

     11    Section 4.11  

Benefit to the Grantors

     11   

ARTICLE V

COVENANTS

  

  

Section 5.01  

[Reserved]

     11    Section 5.02  

Delivery of Instruments, Certificated Securities and Chattel Paper

     11    Section 5.03  

Maintenance of Insurance

     12    Section 5.04  

Payment of Obligations

     12    Section 5.05  

Maintenance of Perfected Security Interest; Further Documentation

     12    Section 5.06  

[Reserved.]

     12    Section 5.07  

Investment Property

     12   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page   Section 5.08  

Receivables

     14    Section 5.09  

Intellectual Property

     14    Section 5.10  

Commercial Tort Claims

     16   

ARTICLE VI

REMEDIAL PROVISIONS

  

  

Section 6.01  

Certain Matters Relating to Receivables

     16    Section 6.02  

Communications with Obligors; Grantors Remain Liable

     16    Section 6.03  

Pledged Securities

     17    Section 6.04  

Proceeds to be Turned Over to Trustee

     18    Section 6.05  

Application of Proceeds

     18    Section 6.06  

Code and Other Remedies

     18    Section 6.07  

Registration Rights

     19    Section 6.08  

Deficiency

     20    Section 6.09  

Non-Judicial Enforcement

     20   

ARTICLE VII

THE TRUSTEE

  

  

Section 7.01  

Trustee’s Appointment as Attorney-in-Fact, Etc.

     21    Section 7.02  

Duty of Trustee

     22    Section 7.03  

Execution of Financing Statements

     23    Section 7.04  

Authority of Trustee

     23   

ARTICLE VIII

SUBORDINATION OF INDEBTEDNESS

  

  

Section 8.01  

Subordination of All Grantor Claims

     23    Section 8.02  

Claims in Bankruptcy

     24    Section 8.03  

Payments Held in Trust

     24    Section 8.04  

Liens Subordinate

     24    Section 8.05  

Notation of Records

     24   

ARTICLE IX

MISCELLANEOUS

  

  

Section 9.01  

No Waiver by Course of Conduct; Cumulative Remedies

     25    Section 9.02  

Notices

     25    Section 9.03  

[Reserved.]

     25   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page   Section 9.04  

Amendments in Writing

     25    Section 9.05  

Successors and Assigns

     25    Section 9.06  

Survival; Revival; Reinstatement

     25    Section 9.07  

Counterparts; Integration; Effectiveness

     26    Section 9.08  

Severability

     26    Section 9.09  

[Reserved.]

     26    Section 9.10  

Governing Law; Waiver of Jury Trial

     27    Section 9.11  

Headings

     27    Section 9.12  

Acknowledgments

     27    Section 9.13  

Additional Grantors and Additional Pledged Securities

     28    Section 9.14  

Releases

     28    Section 9.15  

Acceptance

     29    Section 9.16  

Intercreditor Agreement

     29   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

SCHEDULES:

 

1 Notice Addresses

2 Investment Property

3 Perfection Matters

4 Location of Jurisdiction of Organization and Chief Executive Office

5 Inventory and Equipment Locations

6 Intellectual Property

7 Receivables from Government Authorities

ANNEXES:

 

I Form of Acknowledgment and Consent

II Form of Assumption Agreement

III Form of Supplement

 

-iv-



--------------------------------------------------------------------------------

THIS COLLATERAL AGREEMENT (this “Agreement”), dated as of March 31, 2016 made by
Rex Energy Corporation, a corporation duly formed and existing under the laws of
the State of Delaware (the “Company”), Rex Energy I, LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware (“Rex
Energy I”), Rex Energy Operating Corp., a corporation duly formed and existing
under the laws of the State of Delaware (“Rex Energy Operating”), PennTex
Resources Illinois, Inc., a corporation duly formed and existing under the laws
of the State of Delaware (“PennTex Resources Illinois”), Rex Energy IV, LLC, a
limited liability company duly formed and existing under the laws of the State
of Delaware (“Rex Energy IV”), R.E. Gas Development, LLC, a limited liability
company formed and existing under the laws of the state of Delaware (“R.E. Gas”)
(the Company, Rex Energy I, Rex Energy Operating, PennTex Resources Illinois,
Rex Energy IV, R.E. Gas and any other Person that becomes a party hereto from
time to time after the date hereof, the “Grantors”), in favor of Wilmington
Savings Fund Society, FSB, as trustee (in such capacity, together with its
successors in such capacity, the “Trustee”) for the benefit of the Secured
Parties (as hereinafter defined).

R E C I T A L S

A. The Grantors have entered into that certain Indenture, dated as of March 31,
2016 (as amended, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among the Company, the guarantors party thereto, and
Trustee, on behalf of the holders (the “Holders”) of the Notes (as defined
below) providing for the issuance of up to $633,657,047 in the aggregate
principal amount of the Company’s 1.00%/8.00% Senior Secured Second Lien Notes
due 2020 (the “Notes”).

B. Each Grantor (other than the Company) has jointly and severally guaranteed on
a senior secured basis the payment when due of all Obligations (as hereinafter
defined) owed to the Holders under the Indenture.

C. The Grantors are entering into this Agreement in order to grant to the
Trustee for the benefit of itself and the other Secured Parties a security
interest in the Collateral (as hereinafter defined) to secure the payment and
performance in full when due of the Obligations.

D. Each Grantor will derive substantial direct and indirect benefit from the
execution, delivery and performance of their Obligations under the Indenture,
the Notes, and the other Note Documents from time to time, and each is,
therefore, willing to execute and deliver this Agreement.

Now, therefore, in consideration of the premises herein and to induce the
Holders to purchase the Notes, each Grantor agrees with the Trustee, for the
ratable benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.01 Definitions.

(a) Unless otherwise defined herein, terms defined in the Indenture and used
herein have the meanings given to them in the Indenture and all uncapitalized
terms which are defined in the UCC (as defined herein) on the date hereof are
used herein as so defined.

(b) The following terms are used herein as defined in the UCC on the date
hereof: Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel Paper.

(c) The following terms have the following meanings:

“Acknowledgment and Consent” means an Acknowledgment and Consent substantially
in the form attached hereto as Annex I.

“Agreement” means this Collateral Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Assumption Agreement” means an Assumption Agreement substantially in the form
attached hereto as Annex II.

“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.

“Collateral” has the meaning assigned such term in Section 3.01.

“Collateral Account” means any collateral account established by the Trustee as
provided in Section 6.01 or Section 6.04.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Copyrights” means the collective reference to (a) all copyrights arising under
the laws of the United States, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
and (b) the right to obtain all renewals thereof.

“Deposit Account” has the meaning given such term in the Uniform Commercial Code
of any applicable jurisdiction and, in any event, including any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

-2-



--------------------------------------------------------------------------------

“Discharge of First Lien Priority Obligations” has the meaning set forth in the
Intercreditor Agreement.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any State thereof or the District of Columbia.

“First Lien Agent” has the meaning given to such term in the Intercreditor
Agreement.

“First Lien Documents” has the meaning given to such term in the Intercreditor
Agreement.

“First Lien Obligations” has the meaning given to such term in the Intercreditor
Agreement.

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock” means the voting Equity Interests of any
Foreign Subsidiary.

“Grantor Claims” has the meaning assigned to such term in Section 8.01.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Company or any of its Subsidiaries.

“Intercreditor Agreement” has the meaning set forth in Section 9.16(a).

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9.102(a)(49) of the UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Securities”) and (b) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Securities.

“Issuers” means the collective reference to each issuer of any Investment
Property.

“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 in which such Grantor has an interest.

“LLC Agreement” means each operating agreement relating to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

 

-3-



--------------------------------------------------------------------------------

“Obligations” means the collective reference to the unpaid principal of and
interest on the Notes and all other obligations and liabilities of the Company
and the other Grantors (including, without limitation, interest accruing at the
then applicable rate provided in the Indenture after the maturity of the Notes
and interest accruing at the then applicable rate provided in the Indenture
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Secured Documents, in each
case, whether on account of principal, interest, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Secured Parties that are required to be paid by the Company
pursuant to the terms of any of the Secured Documents).

“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 in which such Grantor has an interest.

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any thereof referred to in Schedule 6.

“Patents” means the collective reference to (a) all letters patent of the United
States, any other country or any political subdivision thereof, all reissues and
extensions thereof and all goodwill associated therewith, including any of the
foregoing referred to in Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing referred to in
Schedule 6 and (c) all rights to obtain any reissues or extensions of the
foregoing.

“Pledged LLC Interests” means, with respect to any Grantor, all right, title and
interest of such Grantor as a member of all LLCs and all right, title and
interest of such Grantor in, to and under the LLC Agreements; provided that the
term Pledged LLC Interests shall not include any Excluded Collateral.

“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited or general partner in all
Partnerships and all right, title and interest of such Grantor in, to and under
the Partnership Agreements; provided that the term Pledged Partnership Interests
shall not include any Excluded Collateral.

“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement), together with

 

-4-



--------------------------------------------------------------------------------

any other Equity Interests of any Person that may be issued or granted to, or
held by, any Grantor while this Agreement is in effect; provided that in no
event shall more than 66% of the total outstanding Foreign Subsidiary Voting
Stock of any Foreign Subsidiary be required to be pledged hereunder; including,
but not limited to, all Pledged LLC Interests and Pledged Partnership Interests
related thereto; and (b) the certificates or instruments, if any, representing
(i) such Equity Interests, (ii) all dividends (cash, Equity Interests or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and Property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such securities,
(iii) all replacements, additions to and substitutions for any of the Property
referred to in this definition, including, without limitation, claims against
third parties, (iv) the proceeds, interest, profits and other income of or on
any of the Property referred to in this definition, (v) all security
entitlements in respect of any of the foregoing, if any, and (vi) all books and
records relating to any of the Property referred to in this definition; provided
that the term Pledged Securities shall not include any Excluded Collateral.

“Proceeds” means all “proceeds” as such term is defined in the UCC on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Secured Documents” means the collective reference to the Indenture, the other
Note Documents, and any other document made, delivered or given in connection
with any of the foregoing.

“Secured Parties” means the collective reference to the Trustee and the Holders.

“Securities Act” means the Securities Act of 1933, as amended.

“Supplement” means a Supplement substantially in the form attached hereto as
Annex III.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 6 and (b) the right to
obtain all renewals thereof.

 

-5-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Trustee’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection, the effect thereof or priority and for purposes of definitions
related to such provisions.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.

Section 1.02 Other Definitional Provisions. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, refer to such Grantor’s Collateral or the relevant part thereof.

Section 1.03 Rules of Interpretation. Section 1.02 of the Indenture is hereby
incorporated herein by reference and shall apply to this Agreement, mutatis
mutandis.

ARTICLE II

[Reserved.]

ARTICLE III

Grant of Security Interest

Section 3.01 Grant of Security Interest. Each Grantor hereby pledges, and
collaterally assigns and transfers to the Trustee, and hereby grants to the
Trustee for the ratable benefit of the Secured Parties, a continuing security
interest in and lien on, all of the following Property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest and whether now
existing or hereafter coming into existence (collectively, the “Collateral”), as
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Accounts;

(b) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

(c) all Commercial Tort Claims (including, without limitation, with respect to
the matters set forth on Schedule 3);

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

 

-6-



--------------------------------------------------------------------------------

(g) all Fixtures;

(h) all General Intangibles (including, without limitation, all rights in and
under Swap Agreements);

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all other Property not otherwise described above (except for the Excluded
Collateral and any Property specifically excluded from any defined term used in
any clause of this Section);

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, notwithstanding anything to the contrary contained herein,
“Collateral” shall not include, and this Agreement shall not constitute a grant
of a security interest in: (a) any property to the extent that such grant of a
security interest is prohibited by any applicable law or regulation of a
Governmental Authority to which such Grantor or its property is subject, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any license or contract evidencing or
giving rise to such property, except to the extent that the term in such law,
regulation, license or contract providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under Section 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the United
States Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such prohibition,
breach, default or termination is no longer applicable or is waived, and to the
extent severable, shall attach immediately to any portion of the Collateral that
does not result in such consequences; (b) any deposit accounts (i) exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of such Grantor’s employees or (ii) exclusively holding
deposits made by any purchasers of Hydrocarbons in contemplation of the sale of
such Hydrocarbons; (c) any Vehicles; (d) 34% of the Foreign Subsidiary Voting
Stock in each direct Foreign Subsidiary of such Grantor that is a “controlled
foreign corporation” under the Code; or (e) Equity Interests in each of RW
Gathering, LLC, Charlee Brown II Limited Partnership and L&B Air LLC so long as
such entity is not a wholly-owned subsidiary of a Grantor (collectively,
“Excluded Collateral”). For the avoidance of doubt, notwithstanding clauses (a),
(b), (c), (d) and (e) of the preceding sentence, “Collateral” shall include (and
therefore, the following shall not constitute Excluded Collateral) (i) all
Equity

 

-7-



--------------------------------------------------------------------------------

Interests in Subsidiaries of the Company (other than the Equity Interests
described in clause (e) to the extent set forth therein) and (ii) the right to
any distributions (whether periodic or in liquidation or dissolution) with
respect to any Equity Interests, including, without limitation, limited
partnership interests or limited liability company member interests.

Section 3.02 Transfer of Pledged Securities. Subject to the Intercreditor
Agreement, all certificates or instruments representing or evidencing the
Pledged Securities shall be delivered to and held pursuant hereto by the Trustee
or a Person designated by the Trustee and shall be in suitable form for transfer
by delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, and accompanied by any required transfer tax stamps to
effect the pledge of the Pledged Securities to the Trustee. Notwithstanding the
preceding sentence, at the Trustee’s discretion, all Pledged Securities must be
delivered or transferred in such manner as to permit the Trustee to be a
“protected purchaser” to the extent of its security interest as provided in
Section 8.303 of the UCC (if the Trustee otherwise qualifies as a protected
purchaser). During the continuance of an Event of Default, subject to the
Intercreditor Agreement, the Trustee shall have the right, at any time in its
discretion and without notice, to transfer to or to register in the name of the
Trustee or any of its nominees any or all of the Pledged Securities, subject
only to the revocable rights of the relevant Grantor specified in Section 6.03.
In addition, during the continuance of an Event of Default, subject to the
Intercreditor Agreement, the Trustee shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged
Securities for certificates or instruments of smaller or larger denominations.

ARTICLE IV

Representations and Warranties

To induce the Trustee to enter into the Indenture and to induce the Holders to
purchase their respective Notes, the Company and, solely with respect to itself
and as applicable, each other Grantor hereby represents and warrants to the
Trustee and each Secured Party that as of the Issue Date:

Section 4.01 [Reserved.]

Section 4.02 Title; No Other Liens. Except for the security interest granted to
the Trustee for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the
Indenture, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others. No effective financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Trustee, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Indenture, and such as shall be terminated
substantially contemporaneous with the consummation of the Transactions. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Note
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Trustee and each Holder understands that any
such licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Trustee to utilize, sell, lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

 

-8-



--------------------------------------------------------------------------------

Section 4.03 Perfected Second Priority Liens. Subject to Liens securing the
First Lien Obligations and other Liens permitted to be senior to the security
interests granted hereunder pursuant to the terms of the First Lien Documents,
the Intercreditor Agreement and the Indenture, the security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Trustee in completed
and duly executed form) will constitute valid perfected security interests in
all of the Collateral which may be perfected by filing or such other action in
favor of the Trustee, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for Liens
permitted pursuant to Section 4.08 of the Indenture.

Section 4.04 Grantor Information. On the date hereof, the correct legal name of
such Grantor, all names and trade names that such Grantor has used in the last
five years, such Grantor’s jurisdiction of organization and each jurisdiction of
organization of such Grantor over the last five years, such Grantor’s
organizational number (if any), taxpayer identification number, and the
location(s) of such Grantor’s chief executive office or sole place of business
or principal residence, as the case may be, over the last five years are
specified on Schedule 4. Such Grantor has furnished to the Trustee a certified
charter, certificate of incorporation or other organization document and good
standing certificate as of a date which is recent to the date hereof.

Section 4.05 Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5, other than Inventory or Equipment of an inconsequential value or nature or
that is in transit to a purchaser or to one or more of the locations listed in
Schedule 5.

Section 4.06 Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

Section 4.07 Investment Property.

(a) As of the date hereof, the Pledged Securities required to be pledged
hereunder and under the Indenture by such Grantor are listed in Schedule 2. The
shares of Pledged Securities pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor which is a Domestic Subsidiary of such Grantor and
no more than 66% of the issued and outstanding shares of all classes of the
Equity Interests of each Issuer owned by such Grantor which is a Foreign
Subsidiary. All the shares of the Pledged Securities have been duly and validly
issued and are fully paid and nonassessable; and such Grantor is the record and
beneficial owner of, and has good and marketable title to, the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except the security interest created

 

-9-



--------------------------------------------------------------------------------

by this Agreement and the Liens permitted pursuant to the Indenture, and has
rights in or the power to transfer the Investment Property in which a Lien is
granted by it hereunder, free and clear of any Lien except for the Liens
permitted pursuant to the Indenture.

(b) There are no restrictions on transfer (that have not been waived or
otherwise consented to) in the LLC Agreement governing any Pledged LLC Interest
or the Partnership Agreement governing any Pledged Partnership Interest or any
other agreement relating thereto which would limit or restrict: (i) the grant of
a security interest in the Pledged LLC Interests or the Pledged Partnership
Interests, (ii) the perfection of such security interest or (iii) the exercise
of remedies in respect of such perfected security interest in the Pledged LLC
Interests or the Pledged Partnership Interests, in each case, as contemplated by
this Agreement. Upon the exercise of remedies in respect of the Pledged LLC
Interests or the Pledged Partnership Interests as provided for herein and
otherwise as required by then applicable law, a transferee or assignee of a
membership interest or a partnership interest, as the case may be, of such LLC
or Partnership, as the case may be, shall become a member or partner, as the
case may be, of such LLC or Partnership, as the case may be, entitled to
participate in the management thereof to the extent immediately theretofore held
by the assignor or transferor, as the case may be, and, upon the transfer of the
entire interest of such Grantor, such Grantor shall cease to be a member or
partner, as the case may be.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

Section 4.08 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Trustee in accordance with the terms of Section 5.02 (or to the applicable
First Lien Agent pursuant to the terms and conditions of the Intercreditor
Agreement).

(b) On the date hereof, none of the obligors on any Receivables is a
Governmental Authority, except as disclosed on Schedule 7.

(c) The amounts represented by such Grantor to the Holders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate.

Section 4.09 Intellectual Property.

(a) Schedule 6 lists all Intellectual Property owned by such Grantor in its own
name on the date hereof which consists of Patents, patent applications and
registered copyrights.

(b) On the date hereof, all material Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and does not infringe the
intellectual property rights of any other Person.

 

-10-



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 6 (and any implied warranties, resulting
from product sales or services or implied licenses arising in the ordinary
course of such Grantor’s business), on the date hereof, none of the Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a material adverse effect on the value of any
Intellectual Property.

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which could reasonably be expected to have a material adverse
effect on the value of any Intellectual Property.

Section 4.10 Commercial Tort Claims.

(a) On the date hereof, except to the extent listed in Schedule 3, no Grantor
has rights in any Commercial Tort Claim with an asserted value in excess of
$1,000,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.10 against such Grantor, the security interest granted
in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Trustee, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from such Grantor, which security
interest shall be prior to all other Liens on such Collateral except for liens
permitted by the Indenture which have priority over the Liens on such
Collateral.

Section 4.11 Benefit to the Grantors. The Company is a member of an affiliated
group of companies that includes such Grantor, and the Company and the other
Grantors are engaged in related businesses. Such Grantor may reasonably be
expected to benefit, directly or indirectly, from the Transactions; and such
Grantor has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Grantor.

ARTICLE V

Covenants

Each Grantor covenants and agrees with the Trustee and the Holders that, from
and after the date of this Agreement until the Obligations shall have been
indefeasibly paid in full in cash:

Section 5.01 [Reserved].

Section 5.02 Delivery of Instruments, Certificated Securities and Chattel Paper.
Subject to the Intercreditor Agreement, if any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Trustee, duly indorsed in a manner satisfactory to the Trustee, to be held as
Collateral

 

-11-



--------------------------------------------------------------------------------

pursuant to this Agreement. Notwithstanding the foregoing, the Company shall not
be required to deliver such Instrument, Certificated Security or Chattel Paper
to the Trustee as set forth in the immediately preceding sentence if the value
of an Instrument, Certificated Security or Chattel Paper is less than $50,000 or
if the aggregate value of all such Instruments, Certificated Securities and
Chattel Paper is less than $200,000.

Section 5.03 Maintenance of Insurance. Each Grantor agrees to maintain insurance
on the Collateral as set forth in Section 4.05 of the Indenture.

Section 5.04 Payment of Obligations. Each Grantor agrees to comply with the
provisions of Section 4.04 of the Indenture with respect to its payment
obligations in the same manner as the Company is required thereunder.

Section 5.05 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.03 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Note Documents to dispose of the Collateral.

(b) [Reserved.]

(c) Subject to the Intercreditor Agreement, at any time and from time to time,
upon the written request of the Trustee, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as reasonably requested by the Trustee to obtain or preserve the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (i) delivering certificated securities, (ii) filing any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created hereby
and (iii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Trustee to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto (provided that, any instruments and
documents delivered to, and any actions taken at the request of, the First Lien
Agent and sufficient to satisfy such Grantor’s obligations pursuant to the First
Lien Documents shall be deemed sufficient for purposes of this Section 5.05(c)).

Section 5.06 [Reserved.]

Section 5.07 Investment Property.

(a) Subject to the Intercreditor Agreement, if such Grantor shall become
entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Equity Interests of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Securities, or otherwise in respect

 

-12-



--------------------------------------------------------------------------------

thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Secured Parties, segregated from other Property
of such Grantor, and deliver the same forthwith to the Trustee in the exact form
received, duly indorsed by such Grantor to the Trustee, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Grantor and with, if the Trustee so requests, signature guaranteed, to be
held by the Trustee, subject to the terms hereof, as additional collateral
security for the Obligations.

(b) Without the prior written consent of the Trustee, such Grantor will not
(i) unless otherwise expressly permitted hereby or under the other Note
Documents, vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Indenture), (iii) create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Investment Property or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement and security interests permitted
pursuant to Section 4.08 of the Indenture; or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Trustee to
sell, assign or transfer any of the Investment Property or Proceeds thereof
except as expressly permitted pursuant to Section 4.09 of the Indenture.

(c) In the case of each Grantor that is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Trustee promptly in writing of the
occurrence of any of the events described in Section 5.07(a) with respect to the
Investment Property issued by it and (iii) the terms of Section 6.03(c) and
Section 6.07 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.03(c) or Section 6.07 with
respect to the Investment Property issued by it. In the case of any Issuer that
is not a Grantor hereunder, such Grantor shall promptly cause such Issuer to
execute and deliver to the Trustee an Acknowledgment and Consent.

(d) Subject to the Intercreditor Agreement, in the case of each Grantor that is
a partner in a Partnership, such Grantor hereby consents to the extent required
by the applicable Partnership Agreement to the pledge by each other Grantor,
pursuant to the terms hereof, of the Pledged Partnership Interests in such
Partnership and to the transfer of such Pledged Partnership Interests to the
Trustee or its nominee and to the substitution of the Trustee or its nominee as
a substituted partner in such Partnership with all the rights, powers and duties
of a general partner or a limited partner, as the case may be. Subject to the
Intercreditor Agreement, in the case of each Grantor that is a member of an LLC,
such Grantor hereby consents to the extent required by the applicable LLC
Agreement to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged LLC Interests in such LLC and to the transfer of such Pledged LLC
Interests to the Trustee or its nominee and to the substitution of the Trustee
or its nominee as a substituted member of the LLC with all the rights, powers
and duties of a member of such LLC.

(e) Without the prior written consent of the Trustee, such Grantor shall not
agree to any amendment of a Partnership Agreement or an LLC Agreement that
(i) in any way

 

-13-



--------------------------------------------------------------------------------

adversely affects the perfection of the security interest of the Trustee in the
Pledged Partnership Interests or Pledged LLC Interests pledged by such Grantor
hereunder or (ii) causes any Partnership Agreement or LLC Agreement to include
an election to treat the membership interests or partnership interests of such
Grantor as a security under Section 8.103 of the UCC.

(f) Subject to the Intercreditor Agreement, with respect to Equity Interests in
certificated form, such Grantor shall furnish to the Trustee such stock or
equity powers and other instruments as may be required by the Trustee to assure
the transferability of the Investment Property when and as often as may be
reasonably requested by the Trustee.

(g) The Pledged Securities set forth on Schedule 2 will at all times constitute
not less than 100% of the Equity Interests of each Issuer which is a Domestic
Subsidiary and not more than 66% of the Equity Interests of each Issuer which is
a Foreign Subsidiary thereof, in each case, owned by such Grantor. Such Grantor
will not permit any Issuer of any of the Pledged Securities set forth on
Schedule 2 to issue any new shares of any class of Equity Interests of such
Issuer to any party other than such Grantor (unless such issuance is made on a
pro rata basis to such Grantor) without written notice to the Trustee.

Section 5.08 Receivables. Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.

Section 5.09 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, in each case if such Grantor deems that such use is
appropriate under the circumstances, (ii) maintain as in the past the quality of
products and services offered under such Trademark, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required of such Grantor by applicable law, rule, or regulation, (iv) not
knowingly adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Trustee, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) knowingly do any act or omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not knowingly do any
act, or omit to do any act, whereby any material Patent may, after giving
immediately effect to such act or omission, become forfeited, abandoned or
dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright, if such Grantor deems that such employment is appropriate
under the

 

-14-



--------------------------------------------------------------------------------

circumstances, and (ii) will not (and will not permit any licensee or
sublicensee thereof to) knowingly do any act or omit to do any act whereby any
material portion of the Copyrights may, after giving immediate effect to such
act or omission, become invalidated or otherwise impaired. Such Grantor will not
(either itself or through licensees) knowingly, do any act whereby any material
portion of the Copyrights may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not knowingly use any
material Intellectual Property to infringe the intellectual property rights of
any other Person.

(e) Such Grantor or the Company will notify the Trustee as soon as reasonably
practicable after it knows, or a Responsible Officer has reason to know, that
any application or registration relating to any material Intellectual Property
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Trustee. Upon request of the Trustee, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as reasonably requested by the Trustee to evidence the Trustee’s and
the Secured Parties’ security interest in any Copyright, Patent or Trademark and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby (provided that, any agreements, instruments, documents and
papers delivered to the First Lien Agent and sufficient to satisfy such
Grantor’s obligations pursuant to the First Lien Documents shall be deemed
sufficient for purposes of this Section 5.09(f)).

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the Trustee
after it learns thereof and sue for infringement, misappropriation or dilution,
to seek injunctive relief where appropriate and to recover any and all damages
for such infringement, misappropriation or dilution.

 

-15-



--------------------------------------------------------------------------------

Section 5.10 Commercial Tort Claims. If such Grantor shall obtain an interest in
any Commercial Tort Claim with an asserted value in excess of $1,000,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Trustee that grants a security interest under
the terms and provisions of this Agreement in and to such Commercial Tort Claim.

ARTICLE VI

Remedial Provisions

Section 6.01 Certain Matters Relating to Receivables. At any time after the
occurrence and the continuation of an Event of Default:

(a) [Reserved.]

(b) Subject to the Intercreditor Agreement, the Trustee hereby authorizes each
Grantor to collect such Grantor’s Receivables, subject to the Trustee’s
direction and control, and the Trustee may curtail or terminate said authority
at any time after the occurrence and during the continuance of an Event of
Default. If required by the Trustee at any time after the occurrence and during
the continuance of an Event of Default and subject to the Intercreditor
Agreement, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the Trustee
if required, in a Collateral Account maintained under the sole dominion and
control of the Trustee, subject to withdrawal by the Trustee for the account of
the Holders only as provided in Section 6.05, and (ii) until so turned over,
shall be held by such Grantor in trust for the Trustee and the Holders,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) At the Trustee’s request, each Grantor shall deliver to the Trustee all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

Section 6.02 Communications with Obligors; Grantors Remain Liable.

(a) Subject to the terms of the Intercreditor Agreement, the Trustee at any time
after the occurrence and during the continuance of an Event of Default in its
own name or in the name of others may at any time communicate with obligors
under the Receivables to verify with them to the Trustee’s satisfaction the
existence, amount and terms of any Receivables.

(b) Upon the request of the Trustee at any time after the occurrence and during
the continuance of an Event of Default and subject to the Intercreditor
Agreement, each Grantor shall notify obligors on the Receivables that the
Receivables have been assigned to the Trustee for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Trustee.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and

 

-16-



--------------------------------------------------------------------------------

obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Trustee nor any
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by the Trustee or any Holder of any payment
relating thereto, nor shall the Trustee or any Holder be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

Section 6.03 Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Trustee shall have given notice to the relevant Grantor of the Trustee’s intent
to exercise its corresponding rights pursuant to Section 6.03(b), each Grantor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Securities and all payments made in respect of the Pledged Notes, in each case
paid in the normal course of business of the relevant Issuer and consistent with
past practice, to the extent permitted in the Indenture, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, in the
Trustee’s reasonable judgment, would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Indenture,
this Agreement or any other Note Document.

(b) Subject to the Intercreditor Agreement, if an Event of Default shall occur
and be continuing and the Trustee shall give notice of its intent to exercise
such rights to the relevant Grantor or Grantors, during the pendancy of such
Event of Default, (i) the Trustee shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Obligations in such order as the
Trustee may determine, and (ii) any or all of the Investment Property shall be
registered in the name of the Trustee or its nominee, and the Trustee or its
nominee may thereafter and during the pendancy of such Event of Default exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Trustee of any right, privilege or option pertaining to such Investment
Property, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Trustee may determine), all without liability except to account for property
actually received by it, but the Trustee shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Trustee in writing that (A) states that an Event of
Default has occurred and is continuing and (B) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Investment Property directly to
the Trustee.

 

-17-



--------------------------------------------------------------------------------

Section 6.04 Proceeds to be Turned Over to Trustee. In addition to the rights of
the Trustee and the Secured Parties specified in Section 6.01 with respect to
payments of Receivables, subject to the Intercreditor Agreement, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Trustee and the Holders, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Trustee in the exact form received by such Grantor (duly indorsed by such
Grantor to the Trustee, if required). All such Proceeds received by the Trustee
hereunder shall be held by the Trustee in a Collateral Account maintained under
its sole dominion and control. All such Proceeds while held by the Trustee in a
Collateral Account (or by such Grantor in trust for the Trustee and the Holders)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 6.05.

Section 6.05 Application of Proceeds. If an Event of Default shall have occurred
and be continuing and subject to the Intercreditor Agreement, the Trustee may
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account, in payment of the Obligations in accordance with
Section 4.01 of the Indenture.

Section 6.06 Code and Other Remedies.

(a) Subject to the Intercreditor Agreement, if an Event of Default shall occur
and be continuing, the Trustee, on behalf of the Secured Parties, may exercise,
in addition to all other rights and remedies granted to them in this Agreement,
the other Note Documents and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law or otherwise available at law or
equity. Without limiting the generality of the foregoing, the Trustee, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of

 

-18-



--------------------------------------------------------------------------------

redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Trustee’s request, to assemble the
Collateral and make it available to the Trustee at places which the Trustee
shall reasonably select, whether at such Grantor’s premises or elsewhere. Any
such sale or transfer by the Trustee either to itself or to any other Person
shall be absolutely free from any claim of right by any Grantor, including any
equity or right of redemption, stay or appraisal which any Grantor has or may
have under any rule of law, regulation or statute now existing or hereafter
adopted (and each Grantor hereby waives any rights it may have in respect
thereof). Upon any such sale or transfer, the Trustee shall have the right to
deliver, assign and transfer to the purchaser or transferee thereof the
Collateral so sold or transferred. The Trustee shall apply the net proceeds of
any action taken by it pursuant to this Section 6.06, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Trustee and the Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with the Indenture, and only after such application and after the
payment by the Trustee of any other amount required by any provision of law,
including, without limitation, Section 9.615(a)(3) of the UCC, need the Trustee
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Trustee or any Secured Party arising out of the exercise by
them of any rights hereunder except to the extent caused by the gross negligence
or willful misconduct of the Trustee or such Secured Party or their respective
agents. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

(b) In the event that the Trustee elects not to sell the Collateral, the Trustee
retains its rights to dispose of or utilize the Collateral or any part or parts
thereof in any manner authorized or permitted by law or in equity, and to apply
the proceeds of the same towards payment of the Obligations. Each and every
method of disposition of the Collateral described in this Agreement shall
constitute a commercially reasonable method of disposition. Without limitation
of the foregoing, any disposition involving three (3) or more bidders that are
“accredited investors” (within the meaning of the Securities Act) shall
constitute disposition in a commercially reasonable manner.

(c) The Trustee may appoint any Person as agent to perform any act or acts
necessary or incident to any sale or transfer of the Collateral.

Section 6.07 Registration Rights.

(a) Subject to the Intercreditor Agreement, if the Trustee shall determine to
exercise its right to sell any or all of the Pledged Securities pursuant to
Section 6.06, and if in the opinion of the Trustee it is necessary or advisable
to have the Pledged Securities, or that portion thereof to be sold, registered
under the provisions of the Securities Act, the relevant Grantor will use
commercially reasonable efforts to cause the Issuer thereof to (i) execute and
deliver, and cause the directors and officers of such Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Trustee, necessary or
advisable to register the Pledged Securities, or that portion thereof to be

 

-19-



--------------------------------------------------------------------------------

sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Securities, or that portion thereof
to be sold and (iii) use its commercially reasonable efforts to cause the Issuer
to make all amendments thereto and/or to the related prospectus which, in the
opinion of the Trustee, are necessary or advisable to enable it to realize upon
such Collateral, all in conformity with the requirements of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
applicable thereto. Each Grantor agrees to use its commercially reasonable
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all jurisdictions which the Trustee shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Trustee may be unable to effect a public
sale of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, or may determine that a public sale is impracticable or not
commercially reasonable, and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers which will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Trustee shall
be under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this
Section 6.07 valid and binding and in compliance with any and all other
applicable laws, rules and regulations. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 6.07 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.07 shall be specifically
enforceable against such Grantor, and, to the maximum extent permitted by
applicable law, such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Indenture.

Section 6.08 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Trustee or any Secured Party to collect such deficiency.

Section 6.09 Non-Judicial Enforcement. The Trustee may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent
permitted by law, each Grantor expressly waives any and all legal rights which
might otherwise require the Trustee to enforce its rights by judicial process.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VII

The Trustee

Section 7.01 Trustee’s Appointment as Attorney-in-Fact, Etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Trustee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Trustee the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following in each case subject
to the Intercreditor Agreement:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Trustee for the purpose of collecting any and all such moneys due under any
Receivable or Contract or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Trustee may request to evidence the Trustee’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge Taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement or any other Note Document and pay all or any part of the
premiums therefor and the costs thereof;

(iv) execute, in connection with any sale provided for in Section 6.06 or
Section 6.07, any indorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Trustee or as the Trustee shall direct; (B) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) in the

 

-21-



--------------------------------------------------------------------------------

name of such Grantor, or in its own name, or otherwise, commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Trustee may deem
appropriate; (G) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Trustee shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Trustee were the absolute owner thereof for all purposes, and do, at the
Trustee’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Trustee deems necessary to protect, preserve or
realize upon the Collateral and the Trustee’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 7.01(a) to the contrary notwithstanding, the Trustee
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.01(a) unless an Event of Default shall have occurred and
be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Trustee, at its option, but without any obligation so to
do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

(c) The expenses of the Trustee incurred in connection with actions undertaken
as provided in this Section 7.01, together with interest thereon at the rate
specified in the Indenture, but in no event to exceed the highest lawful rate,
from the date of payment by the Trustee to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Trustee on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 7.02 Duty of Trustee. The Trustee’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9.207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Trustee deals with similar Property for its own
account, and the Trustee shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which comparable
secured parties accord comparable collateral. Neither the Trustee, any Secured
Party nor any of their Related Parties shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Trustee and the Secured Parties hereunder are solely to protect
the Trustee’s and the Secured Parties’ interests in the

 

-22-



--------------------------------------------------------------------------------

Collateral and shall not impose any duty upon the Trustee or any Secured Party
to exercise any such powers. The Trustee and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their Related Parties shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. To the fullest extent
permitted by applicable law, the Trustee shall be under no duty whatsoever to
make or give any presentment, notice of dishonor, protest, demand for
performance, notice of non-performance, notice of intent to accelerate, notice
of acceleration, or other notice or demand in connection with any Collateral or
the Obligations, or to take any steps necessary to preserve any rights against
any Grantor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Trustee or any Secured Party to proceed against any Grantor or
other Person, exhaust any Collateral or enforce any other remedy which the
Trustee or any Secured Party now has or may hereafter have against any Grantor
or other Person.

Section 7.03 Execution of Financing Statements. Pursuant to the UCC and any
other applicable law, each Grantor authorizes the Trustee to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Trustee determines appropriate to perfect the security
interests of the Trustee under this Agreement. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Each Grantor authorizes the Trustee to use the collateral
description “all personal property” or “all assets” in any such financing
statements. Each Grantor hereby ratifies and authorizes the filing by the
Trustee of any financing statement with respect to the Collateral made prior to
the date hereof.

Section 7.04 Authority of Trustee. Each Grantor acknowledges that the rights and
responsibilities of the Trustee under this Agreement with respect to any action
taken by the Trustee or the exercise or non-exercise by the Trustee of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Trustee and the Secured Parties, be governed by the Indenture and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Trustee and the Grantors, the Trustee shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

ARTICLE VIII

Subordination of Indebtedness

Section 8.01 Subordination of All Grantor Claims. As used herein, the term
“Grantor Claims” shall mean all debts and obligations of the Company or any
other Grantor to any other Grantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be

 

-23-



--------------------------------------------------------------------------------

evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by. After and during the continuation of
an Event of Default, no Grantor shall receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Grantor
Claims.

Section 8.02 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Grantor, the Trustee on behalf of the Trustee and the Secured
Parties shall have the right to prove their claim in any such proceeding, so as
to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Grantor Claims. Each Grantor hereby assigns such dividends and
payments to the Trustee for the benefit of the Trustee and the Secured Parties
for application against the Obligations as provided under Section 8.01 of the
Indenture. Should the Trustee or Secured Party receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantors, shall constitute a credit upon the
Grantor Claims, then upon payment in full in cash of the Obligations, the
intended recipient shall become subrogated to the rights of the Trustee and the
Secured Parties to the extent that such payments to the Trustee and the Secured
Parties on the Grantor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Trustee and the Secured
Parties had not received dividends or payments upon the Grantor Claims.

Section 8.03 Payments Held in Trust. In the event that, notwithstanding
Section 8.01 and Section 8.02, any Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Trustee and the Secured Parties an amount equal to
the amount of all funds, payments, claims or distributions so received and
(b) that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Trustee,
for the benefit of the Secured Parties; and each Grantor covenants promptly to
pay the same to the Trustee.

Section 8.04 Liens Subordinate. Each Grantor agrees that, until the Obligations
are paid in full in cash, any Liens securing payment of the Grantor Claims shall
be and remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Trustee or any Secured Party presently exist or are hereafter created or
attach. Without the prior written consent of the Trustee, no Grantor, during the
period in which any of the Obligations are outstanding, shall (a) exercise or
enforce any creditor’s right it may have against any debtor in respect of the
Grantor Claims or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

Section 8.05 Notation of Records. Upon the request of the Trustee, all
promissory notes and all accounts receivable ledgers or other evidence of the
Grantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.

 

-24-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Trustee nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 9.04), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Trustee or any Secured Party, and no course of dealing with respect
to, any right, power or privilege hereunder, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Trustee or any
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Trustee or such Secured
Party would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law or equity.

Section 9.02 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 11.03 of the
Indenture; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.

Section 9.03 [Reserved.]

Section 9.04 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Article IX of the Indenture.

Section 9.05 Successors and Assigns. The provisions of this Agreement shall be
binding upon the Grantors and their successors and assigns and shall inure to
the benefit of the Trustee and the Secured Parties and their respective
successors and permitted assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement, and any such
purported assignment, transfer or delegation shall be null and voice.

Section 9.06 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by any
Grantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Note Document to
which it is a party shall be considered to have been relied upon by the Trustee
and the Holders and shall survive the execution and delivery of this Agreement
and the issuing of the Notes, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Trustee or any Secured
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Note or any fee or any other amount payable under the
Indenture is outstanding. The provisions of Section 9.03 shall survive and
remain in full

 

-25-



--------------------------------------------------------------------------------

force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Notes or the termination of this Agreement, the
Indenture, any other Note Document or any provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Trustee’s and the Secured Parties’ Liens, security interests, rights, powers
and remedies under this Agreement and each other Note Document shall continue in
full force and effect. In such event, each Note Document shall be automatically
reinstated and the Company shall take such action as may be reasonably requested
by the Trustee and the Secured Parties to effect such reinstatement.

Section 9.07 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Note Documents and any separate letter agreements
with respect to fees payable to the Trustee constitute the entire contract among
the parties relating to the subject matter hereof and thereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

(c) This Agreement shall become effective when it shall have been executed by
the Trustee and when the Trustee shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto, the Holders and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.08 Severability. Any provision of this Agreement or any other Note
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 9.09 [Reserved.]

 

-26-



--------------------------------------------------------------------------------

Section 9.10 Governing Law; Waiver of Jury Trial. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(b) EACH PARTY TO THIS AGREEMENT AND, BY ITS ACCEPTANCE OF THE NOTES, EACH
HOLDER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE
INDENTURE OR THE OTHER NOTE DOCUMENTS.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Note Documents to which it is a party;

(b) neither the Trustee nor any Secured Party has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Note Documents, and the relationship between the Grantors,
on the one hand, and the Trustee and Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Note Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

(d) Each of the parties hereto specifically agrees that it has a duty to read
this Agreement, the Security Instruments and the other Note Documents and agrees
that it is charged with notice and knowledge of the terms of this Agreement, the
Security Instruments and the other Note Documents; that it has in fact read this
Agreement, the Security Instruments and the other Note Documents and is fully
informed and has full notice and knowledge of the terms, conditions and effects
thereof; that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
Security Instruments; and has received the advice of its attorney in entering
into this Agreement and the Security Instruments; and that it recognizes that
certain of the terms of this Agreement and the Security Instruments result in
one party assuming the liability inherent in some aspects of the transaction and
relieving the other party of its responsibility for such liability. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE SECURITY
INSTRUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

-27-



--------------------------------------------------------------------------------

Section 9.13 Additional Grantors and Additional Pledged Securities. Each
Subsidiary of the Company that is required to become a party to this Agreement
pursuant to Article XII of the Indenture shall become a party hereto as a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement and shall thereafter have the same rights,
benefits and obligations as a Grantor party hereto on the date hereof. Each
Grantor that is required to pledge additional Equity Interests pursuant to the
Indenture shall execute and deliver a Supplement.

Section 9.14 Releases.

(a) Release Upon Payment in Full. The grant of the security interest hereunder,
all other grants of interests, set off and other Liens hereunder, the security
interest granted hereunder, all other interest, set offs and other Liens granted
hereunder, and all Lien rights, powers and interests and guarantee benefits with
respect thereto shall automatically terminate and be null and void immediately
upon the date that the Obligations (other than Obligations in respect of
Indebtedness consisting of payment obligations that are provided under any Note
Document as surviving the termination of such Note Document or other transaction
contemplated thereby, or words of similar import) shall have been indefeasibly
paid in full in cash, and the Trustee, at the written request and expense of the
Company, will promptly take all steps and actions requested by the Company to
evidence and more fully effect the foregoing termination, including the release,
reassignment and transfer, without recourse or warranty, of the property
theretofore constituting the Collateral to the Grantors and the declaration of
all such guarantees and this Agreement to be of no further force or effect.

(b) Partial Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Indenture
and the Intercreditor Agreement, then immediately upon the occurrence of any
such disposition, all Liens and other rights with respect thereto, shall
automatically terminate and be null and void, and the Trustee, at the request
and sole expense of such Grantor, shall promptly execute and deliver to such
Grantor all releases or other documents deemed reasonably necessary or desirable
by the Company to evidence the release of the Liens created hereby on such
Collateral. If all the Equity Interests of a Grantor shall be sold, transferred
or otherwise disposed of in a transaction permitted by the Credit Agreement,
then immediately upon the occurrence of such disposition, such Guarantor
automatically shall be released from its obligations hereunder, and the Liens
and other rights created hereunder in all property of such Guarantor shall
automatically terminate and be null and void; and at the request and sole
expense of the Company, the Trustee shall promptly execute and deliver to or at
the request of the Company all releases and other documents reasonable necessary
or desirable to release such obligations, Liens and other rights; provided that
the Company shall have delivered to the Trustee, at least fifteen days prior to
the date of the requested releases and documents, a written request of an
Officer for release identifying the relevant Grantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Company
stating that such transaction is in compliance with the Credit Agreement and the
other Note Documents.

(c) Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9.620 of the UCC, no action taken or omission to act by the Trustee or
the Secured

 

-28-



--------------------------------------------------------------------------------

Parties hereunder, including, without limitation, any exercise of voting or
consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Trustee and the Secured Parties
shall have applied payments (including, without limitation, collections from
Collateral) towards the Obligations in the full amount then outstanding or until
such subsequent time as is provided in Section 9.14(a).

Section 9.15 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Trustee and the
Secured Parties being conclusively presumed by their request for this Agreement
and delivery of the same to the Trustee.

Section 9.16 Intercreditor Agreement.

(a) Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to Trustee, in its capacity as trustee hereunder, for the
benefit of the Secured Parties pursuant to this Agreement and (ii) the exercise
of any right or remedy by Trustee, in its capacity as trustee hereunder or the
application of proceeds (including insurance proceeds and condemnation proceeds)
of any Collateral are subject to the provisions of the Intercreditor Agreement
dated as of March 31, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), by and among Royal
Bank of Canada, in its capacity as the First Lien RBL Agent, Trustee, in its
capacity as the Second Lien Agent (as defined therein), each Permitted
Additional First Lien Representative (as defined therein), each Permitted Third
Lien Representative (as defined therein), the Company, and the Subsidiaries of
the Company named therein. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.

(b) Without limiting the generality of the foregoing clause (a) and subject to
the provisions of the Intercreditor Agreement, with respect to the Collateral,
any obligation of any Grantor hereunder or under any other Note Document with
respect to the delivery or control of any Collateral, the provisions of voting
rights, the turning over of proceeds to the Trustee or the obtaining of any
consent of any Person, in each case in connection with any Collateral shall,
until the Discharge of First Lien Priority Obligations, be deemed to be
satisfied if such Grantor complies with the requirements of the similar
provision of the applicable First Lien Collateral Document, including, for
avoidance of doubt, by delivering any possessory Collateral or granting control
over any Collateral to the applicable First Lien Agent. Notwithstanding anything
in this Agreement to the contrary, for purposes of any representation in this
Agreement, delivery of Collateral to, or the granting of control over Collateral
to, the applicable First Lien Agent shall be deemed to include delivery of
Collateral to, or the granting of control over Collateral to, the Trustee.

Notwithstanding anything herein to the contrary, any request, decision or
determination made, or documents or other items deemed satisfactory, desirable,
necessary, appropriate or advisable, by any First Lien Agent with respect to the
equivalent section under the First Lien Collateral Documents (as defined in the
Intercreditor Agreement), shall be deemed to have been made, or deemed
satisfactory, desirable, necessary, appropriate or advisable by the Trustee.

 

-29-



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signature page follows]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

COMPANY:       REX ENERGY CORPORATION       By:  

/s/ F. Scott Hodges

        F. Scott Hodges         Senior Vice President GRANTORS:      

REX ENERGY OPERATING CORP.

REX ENERGY I, LLC

PENNTEX RESOURCES ILLINOIS, INC.

REX ENERGY IV, LLC

R.E. GAS DEVELOPMENT, LLC

      By:  

/s/ F. Scott Hodges

        F. Scott Hodges         Senior Vice President

 

Signature Page to Collateral Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to as

of the date hereof by:

 

TRUSTEE:       WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee       By:  

/s/ Geoffrey J. Lewis

      Name:   Geoffrey J. Lewis       Title:   Vice President

 

Signature Page to Collateral Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GRANTORS

 

Grantor

  

Notice Address

Rex Energy Corporation   

Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Thomas Rajan, Chief Financial Officer

trajan@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President, General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax: 814.278.7286

Rex Energy I, LLC   

Rex Energy I, LLC

c/o Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Thomas Rajan, Chief Financial Officer

trajan@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President, General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax: 814.278.7286

Rex Energy Operating Corp.   

Rex Energy Operating Corp.

c/o Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Thomas Rajan, Chief Financial Officer

trajan@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President, General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax: 814.278.7286

Rex Energy IV, LLC   

Rex Energy IV, LLC

c/o Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Thomas Rajan, Chief Financial Officer

trajan@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President, General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax: 814.278.7286

PennTex Resources Illinois, Inc.   

PennTex Resources Illinois, Inc.

c/o Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Thomas Rajan, Chief Financial Officer

 

Schedule 1



--------------------------------------------------------------------------------

  

trajan@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President, General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax: 814.278.7286

R.E. Gas Development, LLC   

PennTex Resources, L.P.

c/o Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Thomas Rajan, Chief Financial Officer

trajan@rexenergycorp.com

Copy: Jennifer L. McDonough, Vice President, General Counsel and Secretary

jmcdonough@rexenergycorp.com

Fax: 814.278.7286

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

INVESTMENT PROPERTY

Description of Pledged Securities

 

Owner/Grantor

  

Issuer

  Percentage
Owned     Percentage
Pledged    

Class of

Stock or other Equity
Interest

     No. of
Shares      Certificate
No.

Rex Energy Corporation

   Rex Energy I, LLC     100 %      100 %    Membership Interest      Not
Applicable      Not


Applicable

Rex Energy Corporation

   Rex Energy Operating Corp.     100 %      100 %    Common Stock      100     
3

Rex Energy Corporation

   PennTex Resources Illinois, Inc.     100 %      100 %    Common Stock     
1,000      7

Rex Energy Corporation

   Rex Energy IV, LLC     100 %      100 %    Membership Interest      Not
Applicable      Not
Applicable

Rex Energy I, LLC

   Rex Energy Marketing, LLC     100 %      100 %    Membership Interest     
Not
Applicable      Not
Applicable

Rex Energy Corporation

   R.E. Gas Development, LLC     100 %      100 %    Limited Liability Company
     Not
Applicable      Not
Applicable

Rex Energy Corporation

   R.E. Ventures Holdings, LLC (f/k/a Butler Gas Processing LLC)     100 %     
100 %    Membership Interest      Not
Applicable      Not
Applicable

R.E. Gas Development, LLC

   R.E. Disposal, LLC     100 %      100 %    Membership Interest      Not
Applicable      Not
Applicable

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

1. Filing of UCC-1 Financing Statements with respect to the Collateral with the
Secretary of State of the State of Delaware.

Patent and Trademark Filings

 

1. Filing of the Collateral Assignment of Trademarks with respect to the
trademarks of Rex Energy Operating Corp. with the United States Patent and
Trademark Office.

Actions with respect to Pledged Securities

 

1. Delivery to the Trustee or a Person designated by the Trustee of all Pledged
Securities consisting of certificated securities, in each case properly endorsed
for transfer or in blank.

Description of Commercial Tort Claims With An Asserted Value in Excess of
$1,000,000

None.

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 4

JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

Company:

 

Legal Name/Address

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction

of

Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational
No.

  

Taxpayer
Identification

No.

  

Chief Executive Office
or Sole Place of
Business over the last  5
years

Rex Energy Corporation

366 Walker Drive

State College, PA 16801

   None    Delaware    Not Applicable    4313846    20-8814402   

366 Walker Drive

State College, PA 16801

 

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Grantors:

 

Legal Name/Address

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction

of

Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational
No.

  

Taxpayer
Identification

No.

  

Chief Executive Office
or Sole Place of
Business over the last 5
years

Rex Energy I, LLC

366 Walker Drive

State College, PA 16801

   None    Delaware    Not Applicable    4335969    20-8909799   

366 Walker Drive

State College, PA 16801

 

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Rex Energy Operating Corp.

366 Walker Drive

State College, PA 16801

   None    Delaware    Not Applicable    3865470    20-2120390   

366 Walker Drive

State College, PA 16801

 

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

 

Schedule 4



--------------------------------------------------------------------------------

Legal Name/Address

  

Trade Names Used
in Past 5 Years

  

Current
Jurisdiction

of

Organization

  

Jurisdiction of
Organizations in
Past 5 Years

  

Organizational
No.

  

Taxpayer
Identification

No.

  

Chief Executive Office
or Sole Place of
Business over the last 5
years

Rex Energy IV, LLC

366 Walker Drive

State College, PA 16801

   None    Delaware    Not Applicable    4219136    20-5549688   

366 Walker Drive

State College, PA 16801

 

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

 

RR#1 Box 197 P.O. Box 318 Bridgeport, Illinois

62417

PennTex Resources Illinois, Inc.

366 Walker Drive

State College, PA 16801

   ERG Illinois, Inc.    Delaware    Not Applicable    3757111    20-0660609   

366 Walker Drive

State College, PA 16801

 

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

R.E. Gas Development, LLC 366 Walker Drive

State College, PA 16801

   None    Delaware    Not Applicable    4456607    20-8814402   

366 Walker Drive

State College, PA 16801

 

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

  

Locations

Rex Energy Corporation    1. 366 Walker Drive, State College, PA 16801 Rex
Energy I, LLC   

1. 366 Walker Drive, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

 

3. 6555 Griffin Road, New Harmony, Indiana 47631

Rex Energy Operating Corp.   

1. 366 Walker Drive, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

 

3. 6555 Griffin Road, New Harmony, Indiana 47631

Rex Energy IV, LLC   

1. 366 Walker Drive, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

PennTex Resources Illinois, Inc.   

1. 366 Walker Drive, State College, PA 16801

 

2. Route 1, Box 197, Bridgeport, Illinois 62417

R.E. Gas Development, LLC   

1. 366 Walker Drive, State College, PA 16801

 

2. Magill Storage Yard, Prospect Road, Butler, PA 16001

 

Schedule 5



--------------------------------------------------------------------------------

Schedule 6

INTELLECTUAL PROPERTY

Copyrights and Copyright Licenses

None.

Patents and Patent Licenses

None.

Trademarks and Trademark Licenses

 

Grantor

  

Trademark Name

  

Reg. No.

  

Date Registered

Rex Energy Operating Corp.    Rex Energy Trademark    3,132,973    August 22,
2006 Rex Energy Operating Corp.    Rex Energy and Lion Design Trademark   
3,132,974    August 22, 2006

 

Schedule 6



--------------------------------------------------------------------------------

Schedule 7

RECEIVABLES WITH GOVERNMENTAL AUTHORITY AS OBLIGOR

None.

 

Schedule 7



--------------------------------------------------------------------------------

Annex I

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement dated as of March 31, 2016 (the “Collateral Agreement”), made by the
Grantors parties thereto for the benefit of Wilmington Savings Fund Society,
FSB, as Trustee. The undersigned agrees for the benefit of the Trustee and the
Secured Parties as follows:

1. The undersigned will be bound by the terms of the Collateral Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

2. The undersigned will notify the Trustee promptly in writing of the occurrence
of any of the events described in Section 5.07(a) of the Collateral Agreement.

3. The terms of Section 6.03(c) and Section 6.07 of the Collateral Agreement
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.03(c) and Section 6.07 of the Collateral
Agreement.

 

[NAME OF ISSUER] By:  

 

Name:   Title:   Address for Notices:

 

 

 

Fax:  

 

 

* This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor.

 

Annex I - 1



--------------------------------------------------------------------------------

Annex II

Assumption Agreement

ASSUMPTION AGREEMENT, dated as of [            ], 201[    ], made by
[            ], a [            ] (the “Additional Grantor”), in favor of
Wilmington Savings Fund Society, FSB, as Trustee (in such capacity, the
“Trustee”) for the Holders party to the Indenture referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Collateral Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Rex Energy Corporation, a corporation duly formed and existing under
the laws of the State of Delaware (the “Company”) and the other Grantors have
entered into that certain Indenture, dated as of March 31, 2016 (as amended,
supplemented, or otherwise modified from time to time, the “Indenture”) by and
among the Company, the guarantors party thereto, and the Trustee, on behalf of
the holders (the “Holders”) of the Notes (as defined below) providing for the
issuance of up to $633,657,047 in the aggregate principal amount of the
Company’s 1.00%/8.00% Senior Secured Second Lien Notes due 2020 (the “Notes”);

WHEREAS, in connection with the Indenture, the Company and certain of its
affiliates (other than the Additional Grantor) have entered into that certain
Collateral Agreement, dated as of March 31, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”) in favor of the Trustee for the ratable benefit of the Secured
Parties;

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.13 of the
Collateral Agreement, hereby becomes a party to the Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in the Schedules to the Collateral Agreement. The
Additional Grantor hereby represents and warrants that, with respect to itself
and as applicable, each of the representations and warranties contained in
Article IV of the Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

2. Governing Law. This Assumption Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

Annex II - 1



--------------------------------------------------------------------------------

3. Miscellaneous. This Assumption Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Any provision of this Assumption Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  

 

Annex II - 2



--------------------------------------------------------------------------------

Annex III

Supplement

SUPPLEMENT, dated as of [            ], 201[    ], made by
[                    ], a [                    ] (the “Grantor”), in favor of
[                    ], as trustee (in such capacity, the “Trustee”) for the
Holders party to the Indenture referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Collateral
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Rex Energy Corporation, a corporation duly formed and existing under
the laws of the State of Delaware (the “Company”) and the other Grantors have
entered into that certain Indenture, dated as of March 31, 2016 (as amended,
supplemented, or otherwise modified from time to time, the “Indenture”) by and
among the Company, the guarantors party thereto, and the Trustee, on behalf of
the holders (the “Holders”) of the Notes (as defined below) providing for the
issuance of up to $633,657,047 in the aggregate principal amount of the
Company’s 1.00%/8.00% Senior Secured Second Lien Notes due 2020 (the “Notes”);

WHEREAS, in connection with the Indenture, the Company and certain of its
Affiliates (including the Grantor) have entered into that certain Collateral
Agreement, dated as of March 31, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) in favor of
the Trustee for the ratable benefit of the Secured Parties;

WHEREAS, the Indenture requires the Grantor to pledge the Equity Interests
described in Schedule 2-S hereto; and

WHEREAS, the Grantor has agreed to execute and deliver this Supplement in order
to pledge such Equity Interests;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Supplement, the
information set forth in Schedule 2-S hereto is hereby added to the information
set forth in Schedule 2 to the Collateral Agreement. The Grantor hereby
represents and warrants that, with respect to itself and as applicable, each of
the representations and warranties contained in Article IV of the Collateral
Agreement is true and correct on and as the date hereof (after giving effect to
this Supplement) as if made on and as of such date.

2. Governing Law. This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

3. Miscellaneous. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such

 

Annex III - 1



--------------------------------------------------------------------------------

jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

[GRANTOR] By:  

 

Name:   Title:  

 

Annex III - 2